Title: To James Madison from Robert R. Livingston, 23 November 1803
From: Livingston, Robert R.
To: Madison, James



No 91
Sir
Paris 23 Novr 1803
I am now to reply to your favor of 29th adressed Jointly to Mr Monroe & myself. A letter which affords me the highest Satisfaction in assuring me of the President’s approbation of the Treaty, about which I had felt much anxiety from the long time that your letter was in reaching me, & from my having heard nothing from the Government thro’ any other channel. The reasons you assign for not having embraced any other than the West Side of the Mississipi, in your Commission, are conclusive, as you could not know till the receipt of mine of January, that I had extended my views beyond it, & as the general complection of my letters always gave you reason to doubt of Success. While I omitted no means to obtain it I thought it imprudent to encourage hopes that might probably be disappointed, & which indeed, I hardly allowed myself to entertain, from the difficulties I had to encounter, & which could never be realized without those express powers which I requested, but which were not received till after the appointment of Mr Monroe. You will find in these circumstances an apology for my confining my proposition to the country above the Arkansas which you appear to have disapproved. By my first Memoire, I endeavoured to disgust the Government with the colonization of Louisiana generally. I found however, that I Should have two important difficulties to contend with. 1st the idea that was circulated here & generally believed that we extended our views to Mexico which probably occasioned the promise on the part of the first consul [in] the Treaty of St [Ildefonza] not to alienate his acquisition second the wish that the first entertained to have Some place to which to send certain characters into honourable banishment which has since been done away by the stable form the government has taken. 3d the having a Supply of timber for their Islands. It appeared to me however that if France possessed the fertile country that lays above the Arkansas, & is, on many accounts, the most inviting to our people; that She would Soon either have drawn our Settlers from the Western States or, perhaps in process of time induced them to join her to prevent this was an important object. I was Satisfied too, that if this could have been obtained, together with new Orleans, & the East Side of the River with the great proportion of West Florida to which my project extended, that the remainder would soon appear of too little value to have been long retained. The offer I made therefore was pointed to the State in which things then were.
Had I offered for the whole of Louisiana, I Should as you observe have shewn “a greedy ambition” for which I could give no reason: for the country above the arkansas, I could offer two reasons; first, that its distance rendered it useless to France & liable to revolt at any time; & next that it was always attackable from Canada: By leaving them between us & Mexico, I Shewed that we had no views to that Country. With respect to Eastflorida, I knew that they wished both on their own account & that of Spain to have the Ports there, But I knew also that the poverty of that country, the expence it would draw after it if possessed by France and above all the impossibility of their keeping it in [ca]se of [a] war would facilitate our obtaining it at a future day on easy term[s] [so that] I believed that my project would accomplish all our objects at a very moderate price. What the ideas of our Government on the Subject of price was, I never knew till Mr Monroe’s arrival & was therefore to Shape my project to that which could be obtained on the easiest terms. When a war threatened, you observe in my notes to Joseph Bonaparte that I strongly pressed the surrender of East Florida as the only means of saving it from England and doubtless would have obtained it had it been in the hands of France. These reasons, I hope, will Justify me particularly when one of those assigned by the Minister for the cession of the whole, was that I had demanded all that was worth having—& when you see the order given to Mr Laussat for the delivery of the country you will find that this Government have taken their reasons for the transfer, from my notes almost verbatim.
Tho’ the reasons you assign for the acceleration of the Treaty are doubtless Such in a great measure influenced it particularly that drawn from the Spirit & conduct of our own Government in the business of New Orleans; yet there is one point in which I believe your opinion is erroneous, and on which it would be proper to have correct ideas, because it may influence other operations. You Suppose that the British were averse to have France in possession of Louisiana, I have reason to think that it would have been much more agreable to them to have left her [there] than to have seen it ce[d]ed to us they knew it would drain their wealth involve them with us and be a weak point in case of war thus I should have reasoned a priori that they did so I infer from the following facts when I [ar]rived in France The Conference having then Just commenced at Amiens, I wrote to Mr King proposing to him to meet me there that we might endeavour to throw some obstacle in the way of the cession of Louisiana thro the aid of England he ap[plied] to Lord Hawkesbury who told him that England would not make it a [point] in their treaty. Afterwards when the two Governments began to differ, & to explain their mutual grievances I Spoke frequently to Lord Withworth to know whether the cession of Louisiana by Spain had given any umbrage, & whether he had any order to counteract it or to complain of it. He told me he ha[d] not that it was not a [matter] in which England interested herself and this is confirmed by an examination of their state papers. When they Stopped the expedition from Sailing from Holland, it was as they expressly avowed least they Should reinforce their Islands. Nor must you Suppose the finances of France in as deranged a State as to operate much upon great political question, the truth is her finances are in a better State than those of any other great power in Europe, which you will easily believe when you See that the war has occasioned no new taxes, no loans, & a very triffling fall in the price of Stock, & when not one of the numerous improvements in the Ports, Canals, roads Cities, &c which were projected before have met with the least check, & those improvements are beyond any thing that you can conceive. In the City of Paris alone whole Streets with magnificent houses are purchased & laid prostrate merely to add to its beauty what no former King of France would dare to think of, is effected by its present ruler. By the State of the revenue published by Mr Marbois, there was an excess beyond their expences of a considerable Sum and it is generally understood that for certain reasons the true amount of the re[v]enue is much diminished in that statement. I believe however that for the moment Since the declaration of war they had Some difficulty but none that either led to new taxes or New loans. I mention these things, both because it is best to have correct Ideas of them, & because I think the merit of our Government in obtaining the Treaty Should not be diminished by ascribing it to causes in which it had no agency; & which did not in fact operate on it. I am very Sorry that the application of the money rather to our own Citizens than to the French Government, does not meet with your approbation, & the rather as it appears from Mr Monroe’s letters transmitted you, (tho’ I did not know it at the time) that he also disapproved it. The whole fault then of this measure falling upon me, I must State to you the reasons that Justified it to me at the time, & the validity of which I Should Still have confided in, had you not given me reason to distrust my own opinion by Shewing that it differed from yours.
1st. I found the Situation of the creditors here very distressing. They had wasted what little property they had in fruitless Sollicitations; the promise I had obtained for their full & prompt payment had for obvious reasons been made public, they relied upon it & had made arrangements in consequence of it for their return to their families: to have paid them in Stock would have been a payment of no Specific value, that they must have Sold at very considerable loss, & thus depreciated the Stock in the hands of France & affected the whole Stock of our country. So far as it related to our own Treasury I certainly thought it most convenient that we Should pay as we propose to our own Citizens. Mr Gallatin directs as the best mode that France Should by her agent receive the money in America. This in the probable case of a war She certainly would not have done, because She had no means to draw it home without great risk & loss. The next best mode proposed by him, was to draw bills upon our Treasury—had we done this in any other form than we have done we could not have Sold the bills without very great loss: the best private bills, being at ten per cent below par. If we had borrowed money in Europe, we Should not only have had a considerable interest to pay, but a commission of at least 2½ per Ct, & as the money must have been repaid in Europe, a very considerable loss would have accrued when our Treasury came into the market to purchase bills. By this too the most heavy loss would have been effected by it. This evil would also have been heavily felt by our Treasury in its remittances to Holland.
I own, Sir, I gave myself great credit (So apt we are to overrate our own acts) for having retained in the country by placing it in the hands of our citizens, the whole of the ten millions which we were empowered to draw out of it, & for doing it in the way, that is recommended by Mr Gallatin to wit, by drafts payable in the United States at a very long Sight. These bills too were to be drawn progressively, so as to put a capital into the hands of our Citizens creditors of France at a moment when it was most valuable, at the commencement of a war, and at the Same time to give leisure the Treasury to meet the demands. It is true that their intention has been very much obstructed by the delay of the Commissioners, & it is also true that our drafts will be nearly to double the amount contemplated by the law—for the latter ten millions we might have created Stock, & given it to the creditors, but we knew that the Treasury would have no difficulty in borrowing at home (principal & interest to be repaid there) they had Such excess as not in the treasury; when however I concluded from Mr Gallatin’s Statement, there would be by the time it was wanted a Sufficient Sum to meet the whole demand. By this means too I thought the Government might by paying the Citizens in advance Save considerable interest & never have any money laying useless in the treasury, Whereas had we borrowed here & paid to France Interest must have accrued even while money was lying unemployed at home. So far then from thinking that I Should embarass the Treasury by this measure in preference to that recommended by our instructions, that I persuaded myself, that I Saved great Sums in exchange; great Sums in interest, great Sums in Commission & facilitated all its operations both at home & abroad. I believed too that by keeping two millions of Specie in the country instead of drawing it here I aided the industry & Commerce of the country & prevented a rise in the exchange which would have been a heavy loss to its merchants. In a political view too, I preferred the mode adapted to that which Seems to meet your preference. It was impossible to tell whether our treaty would or would not be acceptable to the President, or even if it was, whether the State of parties would have insured its ratification by two thirds of the Senate. I had seen too much of this government to think it advisable to put large sums of money into their hands with no other security than their promise to repay it upon a contingency that might or might not happen and therefore I wished to make [it] their inter[est] to remove every possible obstacle before they touched the price Master Marbois himself had so little confidence either in their means or their inclination to repay what might be advanced that he himself upon my offering if it would diminish the price to advance the money on the ratification by France that he desired me to conceal our power to do it. To have paid the money then in the way directed by our instructions it appeared to me would be to risk a large Sum without any adequate object, & to draw money out of our Country, which might be usefully employed in it.
When therefore Mr Marbois proposed (tho’ he would not receive the money, till the Treaty was mutually ratified) to have So much in cash given to American claimants only a proportionate Share in cash & Stock—I took Some pains to make him relinquish the Idea, which I effected by insisting that as the Consul had promised them a prompt & full payment, it was inconsistent with his honour to Suffer their debts to be discharged by any thing Short of the money or of bills that would be equivalent thereto. I endeavoured also to convince him that if both the Government of France & the creditors were holders of Stock, they would by their competition in the market reduce the price to the evident loss of France. These arguments, unfortunately had the effect & have produced the measure which you disapprove & Mr Monroe disclaims. I presume to hope however that when my reasons are candidly reviewed that they will plead my apology. The knowledge of your Sentiments upon this Subject has however freed me from great embarrassments: if it is your wish that this money had been applied to the Government of France prior to our knowledge that the Treaty would be acceptable to our country, & before the ratification, you must concur in opinion with Mr Monroe relative to the guarantee, & as my refusal gave me Some trouble here, I thought myself authorised upon the receipt of your letter, particularly as it contained no doubt of the ratification & the day for it was passed, to inform the Minister that I could concur thereon, exacting an assurance in the name of the Government that the principal & interest Should be repaid in case, th[r]o’ unforeseen circumstance, the Treaty Should not be ratified in time. Knowing your Sentiments & Mr Monroe’s, I can no longer trust So fully to my own, as to take upon me to refuse the guarantee Since Should it happen that the Treaty met with obstructions, I might be charged with having lost it by unreasonable obstinacy. My private opinion however Still is that we Should have much more security in their desire to receive the purchase money than in that Sense of obligation derived from their promise to pay. But I have no right to oppose my private opinion to yours & Mr Monroe’s, & your letter leaving me no doubt as to the final ratification, it will not be wise to me to appear longer too punctilious.
The Commissioners persist in taking no Step till the ratification arrives, this has given me Some embarassments with the Government & occasioned an irritation among the American creditors, goaded as they are by their private wants, that I have endeavoured in vain to calm. I Still Send you all that passes on this Subject. My letter of yesterday contains all we have that is new. Spain & Portugal will remain at peace. I have before explained to you the reason & I think Britain will have no interest in forcing them to take a part. I have the honor to be with the highest respect & esteem Sir Your most obt hum: Servt
Robt R Livingston
 

   
   RC (NHi: Livingston Papers); RC and enclosures (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1); letterbook copy of enclosures (NHi: Livingston Papers, vol. 5). First RC in a clerk’s hand, signed by Livingston; marked “Duplicate”; docketed by Wagner as received 9 Mar. First RC is a letterpress copy of second RC. Second RC marked duplicate; docketed by Wagner as received 12 Mar. Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). Both RCs decoded interlinearly by Wagner. For enclosures, see n. 30.



   
   JM to Livingston and Monroe, 29 July 1803 (ibid., 5:238–40).



   
   Draft has “east.”



   
   Livingston to JM, 24 Jan. 1803 (ibid., 4:277–78).



   
   Draft inserts “& instructions” here.



   
   For Livingston’s first essay on Louisiana, see Livingston to JM, 10 Aug. 1802 (ibid., 3:467–69, 470 n. 3).



   
   Miscoded and interlinearly decoded “idelwritenso.”



   
   The letterbook copy has a marginal note here in Livingston’s hand: “N. B. This promise not contained in the treaty but was subsequently made by the French Ambassador.” For Napoleon’s 1802 promise never to alienate Louisiana, see Yrujo to JM, 4 Sept. 1803 (ibid., 5:378).



   
   Draft inserts “Consul” here.



   
   Miscoded “in antse of ance war would facilitate”; interlinear decoding has “in (ant se of ance) war the (certainty)”; interlinear decoding on second RC has “in case of war the certainty of.”



   
   Miscoded “trac the I believed”; interlinear decoding has “&c. induced the belief.”



   
   Interlinear decoding has “serving.”




   
   Interlinear decoding has “the”; interlinear decoding on second RC has “they would.”



   
   In his 17 Prairial an XI (6 June 1803) dispatch, Decrès informed Laussat of the cession of Louisiana to the U.S., listed the reasons for it, ordered Laussat to arrange for the transfer from Spain to France to take place on the same day as the transfer from France to the U.S., and informed him that any further instructions would come through Pichon at Washington (Villiers du Terrage, Last Years of French Louisiana, pp. 485–86). See also Pichon to JM, 30 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:355–57 and n. 3).



   
   Miscoded and interlinearly decoded “them.”



   
   Miscoded “apobservation”; interlinear decoding has “ap”; interlinear decoding on second RC has “applied.”



   
   Miscoded and interlinearly decoded “th.”



   
   Miscoded and interlinearly decoded “major”; interlinear decoding on second RC has “matter.”



   
   Interlinear decoding has “tho”; interlinear decoding on second RC has “this.”



   
   Interlinear decoding has “(fig) ly.”



   
   See Monroe to JM, 31 Aug. 1803 (ibid., 5:363–66).



   
   Draft inserts the following here: “fallen upon the general commerce of the country since the whole course of the exchange would have.”



   
   Second RC inserts “to” above the line here.



   
   Second RC has been emended here to read “if they had not Such excess in the treasury.”



   
   Draft has “bills.”



   
   Draft inserts “it” here.



   
   Miscoded “not”; interlinear decoding has “it.”



   
   Draft has “so much in cash, giving the American claimants.”



   
   Underlined in RC.



   
   Draft has “shall.”



   
   Filed with the second RC are copies of Livingston’s correspondence with the American claims commissioners and French officials regarding the examination of American claims. The enclosures (docketed by Wagner as received in Livingston’s 23 Nov. 1803 dispatch; printed in William Maclure, To the People of the United States [Philadelphia, 1807; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], pp. 20–25) are Guillaume to Defermon, 15 Brumaire an XII (7 Nov. 1803) (2 pp.; in French); Defermon to Livingston, 16 Brumaire an XII (8 Nov. 1803) (2 pp.; in French); Livingston to Barnet, Mercer, and Maclure, 12 Nov. 1803 (1 p.); Barnet, Mercer, and Maclure to Livingston, 15 Nov. 1803 (2 pp.); Livingston to Barnet, Mercer, and Maclure, 16 Nov. 1803 (9 pp.; letterbook copy dated 12 Nov. 1803); and Barnet, Mercer, and Maclure to Livingston, 17 Nov. 1803 (2 pp.).



   
   No letter from Livingston to JM of 22 Nov. 1803 has been found. Livingston may have referred to his 15 Nov. letter, in which he stated that he would reply on the following day to JM’s letter of 29 July, in which case Livingston may have begun writing his 23 Nov. letter on 16 Nov. 1803.


